Citation Nr: 0028168	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for epitaxis (nose 
bleeds).

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to 
October 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 and August 1999 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has been presented showing 
"continuity of medical care" for back pain, right ankle 
disability (right foot strain), headaches, epitaxis, and 
kidney stone.

2.  The appellant was treated on three occassions for 
complaints of low back pain after a football injury in 
service in May 1971, but there was no diagnosed abnormal back 
pathology; the appelant was involved in an auto accident in 
March 1977, post service, and was diagnosed strain of the 
lower lumbar region.  The medical evidence of record does not 
show continuity of medical care for a back disorder and the 
appellant's sworn testimony of back problems since service is 
inconsitent with the March 1977 medical history he provided 
after hospitalization for back complaints due to an auto 
accident.
3.  The appellant was seen for a twisted right ankle in 
November 1971, with normal x-ray findings; there are negative 
residuals shown in serivce and, post service, there is no 
competent medical evidence in the record of a right ankle 
disability.

4.  The appellant was seen for headaches and nose bleeds in 
service, but service separation examination in August 1973 
was negative for a headache or nose bleed disorder, and post 
service medical records are negative for a diagnosis of 
chronic headaches or nose bleeds.

5.  Urinanalysis revealed calcium oxaylate crystals in the 
appellant's urine during service after he reported blood in 
his urine, but there were no subsequent complaints of blood 
in the urine or kidney pain or dysfuntion; post service 
medical records are silent for residuals of kidney stone or 
recurrence.

6.  Competent medical evidence showing a nexus, or link, 
between asthma, or any other current abnormal pulmonary 
finding, and the appellant's period of service has not been 
presented.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection back 
disability has been presented, but a chronic back disability 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A well grounded claim for service connection right ankle 
disability has been presented, but a chronic right ankle 
disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  A well grounded claim for service connection headaches 
has been submitted, but a chronic headache disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  A well grounded claim for service connection nose bleeds 
has been presented, but chronic epitaxis (nose bleeds) was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

5.  A well grounded claim for service connection for kidney 
stone has been presented, but residuals, or recurrence, of 
kidney stone was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

6.  A well grounded claim for service connection for asthma 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for back disorder, 
right ankle disability, headaches, nose bleeds, kidneys 
stones, and asthma.  Service connection may be granted, when 
the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in chronic disability 
was incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999). 

In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).
However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has been presented 
asserting "continuity of care for the medical conditions 
which first occurrred on active duty."  Specifically, the 
appellant obtained a statement from a VA physician, L.E. 
Hawkins, M.D., wherein the physician wrote that :  "I 
reviewed [appellant's name redacted] active military records 
and medical records after his military discharge in 1973.  
These records show continuity of care for the medical 
conditions which first occurred on active duty.  These 
conditions are chronic."  Along with this statement was a 
list of fourteen disorders and their dates of treatment.  
Among the disorders listed were back injury and pain, right 
foot strain, headaches, nose bleeds, and kidney stone.  
Asthma was not listed.

As the appellant's avers that he has had continuity of 
symptoms for back disorder, right ankle disabilty, headaches, 
nose bleeds, and kidney stones since service, and in view of 
the medical statement asserting "continuity of medical 
care," the Board finds that the appellant has met the 
initial burden of submitting a well grounded claim for 
service connection for back disorder, right ankle disability, 
headaches, nose bleeds, and kidneys stones.  Accordingly, the 
Board must now determine with respect to these issues whether 
the weight of evidence supports entitlement to service 
connection for these claimed disorders.  The Board will 
address each disorder independently for clarity.

However, also for reasons discussed below, the Board finds 
that the claim for service connection for asthma is not well 
grounded.

Back Disability

Service medical records reflect that the appellant was seen 
for complaints of low back pain on several occassions.  In 
August 1971, the appellant reported that he injured his back 
playing football and that he was having nose bleeds every 
night.  Objectively, a contusion of the left side of the back 
was found along with local muscle tenderness.  In May 1972, 
the appellant reported chronic back pain since the previous 
June.  Objectively, flexion was alomost 90 degrees without 
spasms or warmth.  Straight leg raises were negative.  The 
impression was low back pain.  In June 1972, the appellant 
again complained of low back pain.  There were no objective 
physical findings.  He was treated conservatively with Darvon 
and Wintergreen.  There were no subsequent documented 
complaints in service.  On service separation examination in 
August 1973, the appellant reported a history of "recurrent 
back pain" and the physician noted on the history portion of 
the examination low back pain.  Clinical evaluation, however, 
was unremarkable.  No defects or diagnoses of the back were 
listed.

The appellant was discharged from the service in October 1973 
and he filed an original application for compensation or 
pension in September 1996, roughly 23 years after service 
discharge.  A back disorder was not listed at this time by 
the appellant as one of the disabilities incurred in service.  
Progress notes from the CIGNA Healthplan dated March 1991 
through May 1993 reflect that the appellant was seen in 
December 1991 and May 1993 for complaints of low back pain.  
No back disability was diagnosed.

Medical records from University Community Hospital, Inc., 
show that, in March 1977, the appellant was admitted for 
injuries related to an automobile accident.  BY history, the 
appellant was in good health until he was involved in an auto 
accident on March 7, 1977.  After the accident, he had neck, 
right shoulder, and low back pain.  The final diagnoses 
included strain of the lower lumbar region.

In February 1997, the appellant submitted a statement, 
wherein he requested service connection for a "back 
conditon."  He reported in service treatment from August 
1971 through June 1972.  He did not report any post service 
back injury.

A June 1997 statement from a VA physician, L.E. Hawkins, 
M.D., was thereafter associated with the claims folder, which 
reflects that "I reviewed [appellant's name redacted] active 
military records and medial records after his military 
discharge in 1973.  These records show continuity of care for 
the medical conditions which first occurred on active duty."  
Along with this statement was a problem list that noted back 
injury in August 1971, and back pain in May 1972, June 1972, 
December 1991, and May 1993.  A VA outpatient treatment note 
dated July 1997 reflects that the appellant presented himself 
on a walk-in basis at the VA clinic for evaluation by Dr. 
Hawkins.  At this time, the appellant reported that he had a 
history of chronic low back pain with spasms.  The assessment 
was musculoskeletal low back pain, chronic, with acute 
exacerbation.  There is no indication that Dr. Hawkins was 
award of the appellant's back injuries in March 1977 due to 
an auto accident.
VA outpatient treatment record dated June 1995 through 
September 1998 are negative for a back complaints or 
findings.  In Octrober 1998, an MRI (magnetic resonance 
imaging) study and x-ray of the lumbar spine were performed, 
which showed mild degenerative changes.  A November 1998 
treatment entry reflects that that the appellant reported 
that he had "an old injury to the back when he was in the 
military" and that chronic back pain had been a problem.  
The assessment included lower back pain.  In December 1998, 
on evaluation for chest congestion, the assessment again 
included chronic low back pain.

At his September 1999 hearing, the appellant testified that 
he injured his back in service during a football game.  He 
testified that he has had continuous symptoms since this 
injury and that he mostly self-treated the problem, but that 
he also received treatment from his family physician.  He 
reported that the treatment records from this physician were 
unavailable as the physician was deceased.  The appellant did 
not report any post service injury to the back until the 
hearing officer raised the issue.  The appellant avered that 
the post service injury to the back merely aggravated the 
preexisting service incurred disorder.

Upon review of the evidence in this case, the Board finds 
that the preponderance of the evidnce is against the 
appellant's claim for service connection for back disability.  
While service medical records show some complaints of low 
back pain after a football injury to the back, consistent 
with the appellant's testimony, a chronic disability of the 
back is not shown in service.  The appellant was last seen 
for complaints of back pain more than one year prior to 
discharge and no defect or disability the back was noted on 
separation examination.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec. 1999).

Although strain of the lower lumbar region was diagnosed on 
private hospitalization in March1977 and degenerative changes 
of the lumbar spine were shown on VA diagnostic testing in 
1998, these diagnoses have not been related to service by 
competent medical evidence.  See Caluza supra.  Furthermore, 
as a lay person, the appellant is not competent to offer 
opinions on medical causation and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993).

Additionally, service connection is not warranted on the 
basis of chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1999).  Savage supra. at 495-
98.  While the claim was well grounded as a threshold matter 
based on continuity of symptoms as reported by the appellant 
and a VA physician, the Board's review of the evidence of 
record fails to demonstrate any documented continuity of back 
symptoms and we find that the appellant's contention of such 
continuity is without credibility, particularly in view of 
the post service injury to the back and the presence of a 
medically diagnosed back disorder only subsequent to this 
injury.  As such, the Board does not believe that the VA 
physician's statement of "continiuty of care" provides a 
sufficient basis for a grant of service connection for back 
disability.

Specifically, weighing against a finding of chronicity or 
continiuty of symptomatogy is the original application for 
benefits filed with the VA in September 1996.  This 
application is entirely silent for any contention of a back 
disability related to service.  Also, the appellant's 
statements during private hosptial treatment in March 1977 
reflect that he was in good health until the recent auto 
accident and that only since the accident had he developed 
low back pain, diagnosed a strain of the lower lumbar region, 
which is inconsistent with the appellant's sworn testimony 
and weighs against a finding of either a chronic disability 
in service or continuity of back symptoms post service.

The Board finds that the appellant's statements lack 
credibility and are of diminished probative value because of 
inconsistencies in his statements of record and his lack of 
candor regarding the March 1977 auto accident.  With regard 
to inconsistencies, we note that the appellant testified that 
he had chronic back problems since his in-service injury, but 
the March 1977 private hospital report unequivocally 
indicates otherwise.  With regard to the appellant's degree 
of candor, we believe that it is highly curious that the 
appellant did not report the March 1977 auto accident to Dr. 
Hawkins or in other correspondence with VA adjudicators since 
it is in March 1977 that he is first diagnosed of record with 
a back disorder other than pain alone.  Also, we observe that 
the appellant only provided information regarding the March 
1977 auto injury with back involvement when directly 
questioned during his recent hearing by the hearing officer.

The appellant's argued at his hearing in September 1999 that 
the auto accident in 1977 was aggravation of a service 
incurred injury when questioned about that accident.  
However, because neither a chronic disease nor continuity of 
symptoms of an in-service condition is shown, it can not be 
reasonable said there was aggravation of any service incurred 
disorder.  Therefore, the Board finds the appellant's 
argument without merit.

Accordingly, absent evidence of a chronic back disability in 
service, or continuity of back symptomatology since his in-
service back injury, or competent medical evidence relating 
the current back diagnoses to the in-service back injury, the 
Board finds that the preponderance of the evidence is against 
service connection for back disabilty.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Right Ankle Disability

The Board finds that the preponderance of the evidence is 
again service connection for right ankle disability.  
Although service medical records reflect that the appellant 
was seen for a twisted right ankle in November 1971, an x-ray 
study of the ankle was normal and there were no complaints or 
findings for a right ankle disorder since that injury.  
Additionally, service separation examination dated August 
1973 is negative for a history of ankle problems or any 
defect of the right ankle.  Similarly, post service treatment 
records are silent for any disability of the right ankle 
joint, as well as, documented complaints of ankle symptoms.  
Dr. Hawkins reported continuity of care for the right ankle 
strain in his June 1997 statement, but his attached list of 
treatment was limited to November 1971, with no subsequent 
care shown between this date and the date of the physician's 
statement.  Therefore, it can not be reasonably said there 
was actually "continuity of care" as reported by the 
physician.

Furthermore, although the appellant's testimony to the effect 
that he has had symptoms of right ankle swelling and pain 
since his in-service ankle strain and since his re-injury of 
the ankle post service, the record nonetheless contains no 
competent evidence of any current right ankle disability.  
The appellant is competent to provide evidence on his 
subjective symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (The veteran is competent to report that on which he 
has personal knowledge, that is what comes to him through his 
senses).  However, he is not competent to make such an 
allegation that requires competent medical evidence, such as 
a diagnosis of ankle disability.  See Espiritu, supra.  
Moreover, pain and swelling alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez supra.

Accordingly, the claim is denied.  For the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Headaches and Nose Bleeds

The preponderance of the evidence is against service 
connection for headaches and nose bleeds.  Service medical 
records reflect that the appellant was seen for headache 
complaints in May 1971.  He was prescribed Darvon.  Later, 
also in May 1971, the appellant was again seen for nose 
bleeds and headaches, described as intermittent.  In August 
1971, the appellant reported nose bleeds every night.  There 
were no clinical findings or diagnoses.  Subseqeuntly dated 
treatment entries are negative for headache and nose bleed 
complaints, and the appellant denied frequent or severe 
headaches on the history portion of his service separation 
examination in August 1973.  Also, neither headaches nor nose 
bleeds were listed as a physical defect on the evaluation 
portion of that examination.

While a post service progress note from CIGNA dated June 1991 
reflects headache, dry cough, and three nose bleeds, the 
assessment was abscessed tooth.  VA outpatient treatment 
treatment records dated September and October 1997 reflects a 
history of recurrent nose bleeds and sinus problems since the 
1970's along with frontal headaches.  However, the impression 
was mild adnoiditis with right otitis with effusion and 
vasomotor rhinitis.  A VA outpateint entry dated November 
1997 reflects a diangosis for chronic sinusitis and 
questionable allergic rhinitis.

Sworn testimony from the appellant reflects that he had 
headaches in service and he continues to have headaches, 
which he was advised by the VA ENT Clinic to treat with 
Advil.  He further testified that he used a nasal steroid.  
He argued that his headache and nose bleed problems were 
separate from one another, and that he has nose bleeds 
without any precipitating factor.

The evidence of record is negative for a chronic headache or 
nose bleed disorder diagnosed in service, and does not 
disclose regular treatment for either headaches or nose 
bleeds after service.  Furthermore, the evidence of record 
fails to show any current diagnosis for a chronic headache or 
nose bleed disorder, although there are sporadic documented 
complaints since 1991, more than 15 years after service 
discharge.  Even were the Board to assume the presence of a 
diagnosis of chronic headaches and epitaxis (chronic nose 
bleeds), there is no competent evidence of record relating 
these conditions to service to warrant a grant of service 
connection.  See Robinette supra.; Caluza supra.

We note that Dr. Hawkins reported continuity of care for the 
headaches and nose bleeds in his June 1997 statement, but his 
attached list of treatment was limited to the dated May 1971 
and December 1972, with no subsequent care shown between 
these dates and the date of the physician's statement.  
Therefore, it can not be reasonably said there was actually 
"continuity of care" as reported by the physician.

Accordingly, the weight of the evidence is against service 
connection for headaches and nose bleeds.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Kidney Stones

The preponderance of the evidence is against service 
connection for a kidney stone.  While service medical records 
show that the appellant was seen in September 1971 for blood 
in the urine and that urinanalyis revealed calcium oxylate 
crystals in the urine, these records are negative for 
residuals of a passed kidney stone.  Similarly, post service 
medical records are negative for residuals of a passed kidney 
stone and show no evidence of recurrence.

While Dr. Hawkins reported continuity of care for kidney 
stone, post service VA and private treatment records are 
negative for kidney stone, or residuals thereof.  We note 
that, although the appellant testified that he had recurrence 
of kidney stones post service, which was treated through 
CIGNA, the CIGNA progress notes dated August 1991 reflect 
that the appellant was seen for complaints of blood on his 
underpants, and that he denied any prior history of kidney 
problems except for a kidney stone in 1972, which is 
presumably the 1971 in-service kidney stone.  Also, an x-ray 
study of the kidneys at this time was negative for renal 
calculi; the assessment was for urinary tract infection.

As the medical evidence of record does not show complaints of 
residuals of the in-service kidney stone, or recurrence, 
since the kidney stone in service, it can not be reasonably 
said there was actually "continuity of care" as reported by 
the VA physician.  Furthermore, the objective medical 
evidence of record does not corroborate the appellant's sworn 
testimony regarding kidney stone recurrence.  Therefore, the 
Board finds that it is not credible, and accordingly of 
diminished probative value.

In view of the above, the Board finds that the weight of the 
evidence is against service connection for kidney stones as 
no current disability is shown, including residuals of the 
in-service kidney stone or recurrence of kidney stone.  For 
the reasons discussed above, the evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Asthma

With regard to the claim for asthma, the appellant testified 
in September 1999 that he was never treated for this 
condition in service, but that he noticed breathing problems 
in June 1971.  Review of the service medical records confirms 
that he was neither treated for, or diagnosed with, asthma in 
serivce.  A pulmonary function test dated August 1997 
reflects findings that suggest mild restrictive ventilatory 
impairment and decreased lung volumes consistent with 
obesity.  VA outpatient treatment records dated February 
through December 1998 reflect that the appellant reported 
history of asthma.  It was noted that a chest x-ray revealed 
possible early chronic obstructive pulmonary disease and that 
pulmonary function tests revealed obstructive lung disease.

The evidence of record does not contain any medical evidence 
showing a nexus, or link, between any current abnormal 
pulmonary findings and service.  Therefore, the claim for 
service connection for asthma is not well grounded.  The 
Board acknowledges the appellant's belief that a causal 
relationship exists between the development of breathing 
problems and his period of active service; however, as a lay 
person, he is not competent to offer opinions on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
supra.; Moray supra.  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra. at 365; 
Grottveitt supra at 93.
ORDER

Service connection for back disability is denied.

Service connection for right ankle disability is denied.

Service connection for headaches is denied.

Service connection for epitaxis (nose bleeds) is denied.

Service connection for kidney stones is denied.

Service connection for asthma disability is denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

